DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2022-07-28 (herein referred to as the Reply) where claim(s) 6, 8, 10, 12, 21-23 are pending for consideration.


35 USC §112(a) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(a)
Claim(s) 6, 10, 21, 23 and 8, 12
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
The claim(s) recite variants of:
wherein, in response to a use of a predetermined slot format of the plurality of slot formats, the plurality of slot formats being configured respectively with respect to a transmission direction in units of a given number of symbols, the processor: 
determines that the DL reference signal, which is allocated to the given time-domain location corresponding to a symbol that is an uplink (UL) resource in the predetermined slot format, is not allocated to the symbol, and determines, in response to a use of a slot format different from the predetermined slot format, that the DL reference signal is allocated to a symbol, that is a DL resource, corresponding to the symbol that is the UL resource, and 
controls the receiver to receive the DL reference signal, and… 
The independent claims 6, 10, 21, 23 are from the perspective of a terminal (i.e., UE) such that the claims require the terminal make determinations:
in response to a use of a predetermined slot format of the plurality of slot formats,
in response to a use of a slot format different from the predetermined slot format,

Because the B is nested within A (B is a sub-operation that occurs upon A occurring), the terminal must respond and performs actions (i.e., determining) to scenarios in which two different slot formats are used. In other words, the claim suggests the terminal would need to know the predetermined slot format is used (i.e., the above identified A) then later know another, different slot format is also used (i.e., the above identified B).
However, the Specification is silent with regards to the terminal performing actions in response to the condition of whether a slot format is being used. Rather the Specification discloses that the terminal simply uses the format identified in the received configuration information (e.g., higher layer signaling, DCI, etc.) as cited in para. 0042, 0054. The Specification does not disclose that the terminal is aware or triggered to perform actions based on other frame configurations in use. Rather, it appears the terminal is ignorant of the other frame configurations currently in use and blindly uses its own configured frame configuration (via the base station signaling) without knowledge or consideration of other frame configurations.
The Reply purports that FIG. 5 and para. 0019 support the amendments however these citations simply report what is argued above – that the terminal uses its own configured frame configuration and does not perform steps in response to use of other frame configurations it is not configured to.
Claim 10 recites an UL reference signal and corresponding DL symbol/resource, however the logic and arguments above are also applicable to this direction.
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.



Claim(s) 6, 10, 21-23 and 8, 12
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claim(s) is/are rejected under 35 U.S.C. 112(a) because the Specification, while being enabling for the definition of “corresponding” being confined to “overlapping in the time-domain” does not reasonably provide enablement for other types of correspondence.
The independent claims recite:
in response to a use of a slot format different from the predetermined slot format, to allocate the DL reference signal to a symbol, that is a DL resource, corresponding to the symbol that is the UL resource

“Corresponding” is a broad term that encompasses a plethora of conditions in which two elements can be considered “corresponding.” In the context of the symbols, “corresponding” symbols can take many forms:
A DL symbol in which a terminal receives user plane data can having a corresponding a UL symbol where the terminal reports an ACK/NACK related to the user plate data. In this case, the DL and UL symbol can be in different frames/slots.
A DL symbol and UL symbol can be “corresponding” if they are allocated to the same device.
A DL symbol and UL symbol can be “corresponding” if they both occur in the same frequency/carrier, independent of time.
A DL symbol and UL symbol can be “corresponding” if they share a same type (e.g., OFDM type symbol or OFDMA type symbol)
A DL symbol and UL symbol can be “corresponding” if their lengths are equal value.
The Specification is silent with regards to embodiments that encompasses at least the examples above. For example, the Specification does not disclose a base station, in response to using a different slot format, allocates the DL reference signal to a DL symbol/resource that has a “corresponding” UL symbol/resource used for ACK/NACK reporting in another slot. Rather, the Specification discloses embodiments where a base station configures multiple frame configurations such that in at least a first frame configuration the DL reference signal is allocated to a DL symbol/resource that overlaps in the time domain with respect to a UL symbol/resource in another frame configuration.
Consequently, the Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.

Response to Arguments
The Reply’s arguments with respect to the other matters have been considered but are moot because the arguments do not apply to the rejection(s), which was necessitated by the Applicant’s amendments, being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDRE TACDIRAN/
Examiner, Art Unit 2415